Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Chesapeake Corporation Annual Report on Form10-K for the period ended December 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Chesapeake Corporation. /s/ Andrew J. Kohut Date:March 6, 2008 Andrew J. Kohut President & Chief Executive Officer (Principal Executive Officer) /s/ Joel K. Mostrom Date:March 6, 2008 Joel K. Mostrom Executive Vice President & Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to Chesapeake Corporation and will be retained by Chesapeake Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
